U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number 000-17541 CUSIP Number 743 (Check One):[] Form 10-K[] Form 20-F[] Form 11-K [X] Form 10-Q[] Form 10-D [] Form N-SAR [] Form N-CSR For Period Ended: October 1, 2011 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I - Registrant Information Full Name of Registrant: PRESSTEK, INC. Former Name if Applicable Address of Principal Executive Office (Street and Number) 10 Glenville Street City, State and Zip Code Greenwich, Connecticut 06831 Part II - Rules 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and ¨ (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part III - Narrative State below in reasonable detail the reasons why Form 10-K and Form 10-KSB, 20-F, 11-K, 10-Q and Form 10-QSB, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period.(Attach Extra Sheets if Needed) The Company is unable to file its Quarterly Report on Form 10-Q for the quarter ended October 1, 2011 within the prescribed time for the reasons described below. The Company is currently completing its analysis of critical accounting estimates related to long-lived assets. Part IV - Other Information (1 ) Name and telephone number of person to contact in regard to this notification James R. Van Horn )769-8032 (Name) (Area Code) (Telephone Number) (2 ) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s).Yes [X]No [] (3 ) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?Yes [X]No [] If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Company expects to report total revenue of $26.9 million, and an operating loss of $4.7million in the third quarter of 2011. PRESSTEK, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 14, 2011/s/ James R. Van Horn Name:James R. Van Horn Title:Vice President, General Counsel andSecretary
